            Case 19-26348        Doc 21      Filed 12/06/19 Entered 12/06/19 13:08:09          Desc Main
                                               Document     Page 1 of 2


                                          United States Bankruptcy Court
                                            Northern District of Illinois
                                                    Eastern



           IN RE:                                              Case No. 19 B 26348
                     Edward A. Macias




                                 Debtor(s)


                 In accordance with Federal Rule of Bankruptcy Procedure 3004, you are notified that the
              Debtor has submitted a Proof of Claim for you in the amount of  2,230.00 , Claim# 11      .


                                                       Claimant

                                                Name            Caeser and Bender
                                                Address         150 N. Michigan Ave.
                                                City, State Zip Ste. 2130
                                                                Chicago, IL 60601




                 December 6, 2019
           Date: @@@@@@@@@@@@@@@@@@


                                                                       Jeffrey P. Allsteadt, Clerk




                                                                     Ms. Charlie Green
                                                                     ___________________________
                                                                     Deputy Clerk




8SGDWHG62
  Case 19-26348        Doc 21      Filed 12/06/19 Entered 12/06/19 13:08:09         Desc Main
                                     Document     Page 2 of 2


                                United States Bankruptcy Court
                                  Northern District of Illinois
                                         Eastern

IN RE:                                               Case No. 19 B 26348

Edward A. Macias

                       Debtor(s)


                                       Certificate of Mailing

The undersigned deputy clerk of the United States Bankruptcy Court for this district hereby
certifies that a copy of the attached document was mailed on the date entered below to the parties
listed.


Creditor Name & Address:
Caeser and Bender
150 N. Michigan Ave.
Ste. 2130
Chicago, IL 60601
Debtor Name & Address:
Edward A. Macias
5814 N. Elston Ave.
1st Fl.
Chicago, IL 60646



The following parties received electronic notification
Attorney for Debtor Name:
Attorney for Debtor Name
David H.: Cutler
                            &
AddressName:
Trustee
Trustee Name & Address:
Tom Vaughn
Date:


Date:    December 6, 2019                                 Ms. Charlie Green
                                                          _____________________________
                                                                'HSXW\&OHUN
